ArMTIN   11.   -S
PRICE   DANIEL
ATTORNEY GENERAL
                                  September 17, 1948

        Hon. James C. Martin                        Opinion No. V-683
        County Attorney
        Nueces County                               Re: The necessity of a
        Corpus Christi, Texas                           Board of Managers of
                                                        a City-County hospi-
                                                        tal advertising for
                                                        bids on contracts in
                                                        excess of $2,000 or
                                                        for materials and sup-
                                                         lies in excess of
                                                        !150.
        Dear Mr. Martin:
                   In your request for an opinion you state that
         the City of Corpus Christi and Nuecea County, pursuant
         to Article 4494-1, V. C. S., established and are now
         operating a City-County hospital in the City of Corpus
         Christi called Memorial Hospital. The Board of Managers
         of the hospital desires to expend approximately $30,000
         for the purchase of a building, boiler, water heater,
         ironer, pipe valves and fittings for a laundry to be
         operated in connection with the hospital. You submit
         two questions as follows:
                    “1. Does the Board of Managers of
               a City-Count Hospital operating under
               Article-No. 1494-l have to advertise for
               bids for purchase of materials and sup-
               plies in excess of $150.00, as provided
               in Article No. 16591
                    “2. Is the Board of Managers of a
               City-Count Hospital operating under Art-
               icle No. 4g94-l required to advertise for
               bids on any contract in excess of $2,000.-
               00 as provided by Article No. 2368-a?”

                       Article 1659, V. C. S., provides, in part, as
         follows:
                        “Supplies of every kind, road and bridge
                   material, or any other materlals,for the use
                                                     .    .
                                                              r   .


Hon. James C. Mertin, page 2   (V-683)


     of said county, or any of Its officers, de-
     partments, or institutions must be purchased
     on competitive bids, the contract to be award-
     ed to the party who, in the judgment of the
     commissioners court, has Submitted the lowest
     and best bid. . . In cases of emergency, pur-
     chases not in excess of one hundred and fifty
     dollars may be made upon requisition to be
     approved by the commissioners cou$t, without
     advertising for competitive bids.
          Article 2368a, V. C. S. as amended, provides,
in part, as follows:
         "NO county acting through its Commis-
    sioners Court and no city In this State
    shall hereafter make any contract calling
    for or requiring the expenditure or ay-
    ment of Two Thousand Dollars ($2,0007 or
    more out of any fund or funds of any coun-
    ty or subdivision of any county creating
    or imposing an obligation or llabilltg of
    any nature or character upon such county
    or any subdivision of such county, or upon
    such city, without first submitting such
    proposed contract to competitlre bids. . .'
          Article 4494-1, V. 0. g., provides, in part,
as follows:
         'Sec. 2. The Board of Managers shall
    be composed of seven (7) members; three (3)
    of this number shall be appointed by the Com-
    missioners Court of such county, three (3)
    shall be appointed by the governing body of
    such city or town, and one Shall be appoint-
    ed by the Commissioners Court Of Such coun-
    ty and the governing body of such city or
    tovn acting jointly as one appointive body.
    The Commissioners Court of such county shall
    appoint to the Board one member for a term of
    office expiring at the end of two (2) years
    from date of appolntmant, one member for a
    term of office expiring four (4) years from
    date of appointment, and one member Tar a term
    of office expiring six (6) years from date of
    appointment. In like manner, the governing
    body of such city or town shall appoint to
    the Board one member for a term of office ex-
    .

:



        Hon. James C. Martin, page 3   (V-683)


            piring two (2) years from date of appolnt-
            ment, one member for a term of office expir-
            ing four (4) years from date of appointment,
            and one member for a term of office expiring
            six (6) years from date of appointment; and
            similarly, the Commissioners Court and the
            Governing body of such city or town, acting
            together as an appolntlve body, shall appoint
            one member for a term of office expiring six
            &ierars   from date of appointment. There-
                   at the expiration of each term of office
            of thi members so appointed to such Board, the
            Commissioners Court and the governing body of
            such city or town acting jointly as an appoln-
            tive body, shall each respectively make, and
            continue to make, similar appointments to such
            Board for a term of office of six (6) years
            each. Any vacancy occuring during the term
            of office of any member, whether by reslgna-
            tion or death, shall be filled for the unex-
            pired portion of such term by the particular
            appointive body previously making the appolnt-
            ment of the resigning or deceased member.
                 "Sec. 4. Such Board of Mananers shall
            have full and comnlete authority to enter in-
            to any contract connected with or Incident
            to the establishment. erection. eauiunin&
            maintaining or overatinu such hosnital or
            hospitals, and in this connection shall have
            authority to disburse and pay out all funds
            set aside by such county and such city or
            town for purposes connected with such hospi-
            tal or hospitals, and such action by such
            city or town as though such action had been
            taken by the Commissioners Court of such
            county or governing body of such city or
             town.

                 'Sec. 5. Once each year such Board of
            Managers shall prepare and present to such
            Commissioners Court and the governing body
            of such city or town a complete fl!Einclal
            statement of the financial status of such
            hospital or hospitals, and shall submit
            therewith a proposed budget of the antici-
            pated financial needs of such hospital or
            hospitals for the ensuing year. On the ba-
            sis of such financial statement and budget
                                                    .     .
                                                              ,:   .



Hon. James C. M-&In,   page 4   (V-683)


     the Commissioners Court of such county
     and the governing body of such city or
     town shall appropriate or set aside for
     the use of such Board of Managers in the
     operation of such hospital or hospitals
     the amount of money which seems proper and
     necessary for such purpose.
          “Sec. 7. In connection with the erec-
     tion and equipping of such hospital or hos-
     pitals said Board of Managers shall have
     the authority to determine the manner of
     eXVendinR any funds that may have been pro-
     vided by such county and such city or town
     for such purpose, whether by the issuance
     of bonds or other obligations, or by ap-
     propriations from other funds of such coun-
     ty and city or town, it beinn the Intention
     bs this Act to Rrant to such Boards the com-
     plete authority to manaRe and control all
     matters affectlna such hosvltals. reserving
     to such county and city or town the rlRht
     only to anvoint members to such Board of
     hnaners and to amrove the annual budRet
     hereinabove vrovided for.” I&phasls ours)
          In Sutherland Statutory Construction, Vol. 2,
pages 541-543, it is stated:
          “General and special acts mar be in
     pari materia. If so, the7 should be con-
     strued together. Where one statute deals
     with a subject In general terms, and raoth-
     er deals with a part of the same subject
     in a more detailed way, the two should be
     harmonized if possible; but if there is
     any conflict, the latter will prevail, re-
     gardless of whether it was passed prior to
     the general statute, unless it appears that
     the legislature intgnded to make the gener-
     al act controlling.
          In the case of Fortinberry v. State (‘fex.Corn.
App.) 238 S.W. 147, a specific statute which declared
that no person shall be eligible to the office of mayor
unless he possesses the quallflcatlons of an elector and
shall have resided 12 months next preceding the election
within the limits of the city would control a general
statute that no person shall be eligible to any state,
Hon. James C. Martin, page 5   (V-683)


county, precinct or municipal office in this State un-
less he shall have resided in this State for a period of
12 months and 6 months in the county, precinct or muni-
cipality in which he offers as A candidate next preced-
ing the election. This case quotes as its authority the
following language of the case of Cole v. Cobollnl, 106
Tex. 492, 170 S.W. 1036:
          "With one statute negative in char-
     acter, and relating to particular classes
     of cases over which a certain jurisdiction
     is directly denied, and another statute,
     affirms,tlve,and defining that jurisdiction
     in general terms, no doubt can be indul ed
     as to the construction to be applied. ?n
     such a case the question of an implied re-
     peal of the particular statute is not to
     be seriously considered. It will be con-
     strued as constituting an exception to the
     general statute, under the settled rule,
     though the language of the latter is, llt-
     erally, broad enough to include that to
     which its negative provisions apply. In
     this manner both statutes will be given ef-
     fect and each,,allowedits appropriate field
     of operation.
          Also in the case of Townsend v. Terrell, 16
S.W.(2d) 1063 [Tex. Corn.App.) the court said:
          "It is only where acts are so in-
     consistent as to be irreconcilable that
     a repeal by implication will be Indulged.
     If there exists such conflict, then there
     is a presumption of the intention to re-
     peal all laws and parts of laws in conflict
     with the clear Intention of the last act.
     This is necessarily true where both acts
     cannot stand as valid enactments.
          "This rule of construction has found
     frequent and apt illustration where one of
     the supposedly conflicting statutes was
     general in its terms and the other speci-
     fic. In such a case it is universally held
     that the specific statute more clearly evl-
     dences the Intention of the Legislature
     than the general one, and therefore that It
     will control. In such a case both statutes
Hon. James C. Martin, page 6   (V-683)


     are permitted to stand - the gen-
     eral one applicable to all cases except the
     particular offeembraced in the specific
     statute. . .
          Applying this principle to the instant case,
it is noted that the Legislature in the enactment of
Article 4494-1, supra, excepted City-County operated
hospitals from the provisions of Articles 1659 and 2368a,
inasmuch as the a.uthorityfor entering into contracts
and expending funds which have been provided for hospi-
tal use by such county hes been delegated to the Managers
of such county operated hospital.
          The provisions of Arts. 1659 and 2368e, V. C.
S. or any other statute do not require the Board of Man-
agers of a City-County hospital to advertise for compe-
titive billsbefore they purcha.sesupplies, equipment,
etc. for the hospital, but on the contrary, we believe
the provisions of Art. 4494-1, V. C. S. clea,rlyauthorize
seid Board to purchase said items without asking for com-
petitive bids.
          Further, it would be Impossible for a Board
of Managers of a City-County hos its1 to comply with the
provisions of Arts. 1659 and 2368a if they were adver-
tislng for competitive bids. Art. 1659 is only appli-
cable to counties, and Art. 2368a Is on&y applicable to
cities and counties when the county is acting through
its Commissioners~ Court" and when the city is acting
through its governing body.
          Whether good business management by the Board
of Managers of the City-County hospital's affairs re-
quires the advertisement for competitive bids before sup-
plies, equipment, etc. are purchased for the said hospi-
tal, is a matter within the discretion of said Board of
Managers, and whether said Board shoul& be required to
do so, is for the Legislature to determine.
          It is our opinion that the Board of Managers
of a Clt -County hospital operating under the provisions
of Art. t494-1, does not have to advertise for bids for
materials and supplies in excess of $150.00 or on COn-
tracts in excess of $2,000.00 as provided in Articles
1659 and 2368a, V. C. S.
             .,   .



‘,   :   -




                      Hon. James C. Martin, page 7    (V-683)


                                            SUMMARY
                               A Board of %nagers of 8 City-County,
                          hospital operating pursuant to Article
                          4494-1, v. c. s., does not have to sdver-
                          tlse for bids for the purchase of materials
                          and supplies in excess of $150.00, and Is
                          not required to advertise for bids on con-
                          tracts in excess of $2,000.00.
                                                         Yours very truly,

                                                     ATTORNEY GENERAL OF TEXAS



                                                         Burnell Wpldrep
                                                         Assistant


                      BW:JR:mw



                                                     APPROVED:


                                                     FIRST ASSISTANT &'
                                                     ATTORNEYGENERAL